     Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 1 of 17 PageID #:473




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 LYNNARDIO DEAN,

        Plaintiff,                           No. 18-cv-07240

               v.                            Judge John F. Kness

 METRO STAFFING,

        Defendant.


                     MEMORANDUM OPINION AND ORDER

       Plaintiff Lynnardio Dean, a Black man who identifies as gay, alleges that his

former employer, Metro Staff, Inc. (“Metro Staff”) (incorrectly named in the complaint

as “Metro Staffing”) discriminated against him on account of his race, sex, and sexual

orientation. Metro Staff claims that it did not discriminate against Dean and instead

fired him because he physically attacked another employee. Because Dean has failed

to present any evidence from which a reasonable jury could find that Metro Staff

terminated Dean for a discriminatory purpose, Metro Staff’s motion for summary

judgment is granted.

I.      BACKGROUND

       A.     Compliance with Local Rules

       Before turning to the merits of the parties’ arguments, the Court must first

address the issue of Dean’s apparent failure to comply with the applicable Local Rules

concerning summary judgment. Metro Staff argues that Dean failed to comply with
      Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 2 of 17 PageID #:474




Local Rule 56.1, which required him to submit a statement in response in Metro

Staff’s statement of undisputed facts, and that this should result in an admission of

Metro Staff’s facts. Dkt. 72 at 2-3.

        Consistent with the Local Rules, Metro Staff filed a Local Rule 56.1(a)(2)

statement of undisputed facts with its summary judgment motion. Dkt. 63. The

relevant factual assertions in Metro Staff’s Local Rule 56.1(a)(2) statement cite

evidentiary material in the record and are supported by the cited material. See N.D.

Ill. L.R. 56.1(d)(1)-(2) (the statement “must consist of concise numbered paragraphs”

and each paragraph “must be supported by citation to the specific evidentiary

material, including the specific page number, that supports it”). Also consistent with

the Local Rules, Metro Staff served on Dean a Local Rule 56.2 Notice, which explains

what Local Rule 56.1 requires of a pro se litigant opposing summary judgment. Dkt.

64.

        Local Rule 56.1(b)(2) required Dean to file a response to Metro Staff’s Local

Rule 56.1(a)(2) statement. For each of Metro Staff’s asserted facts, Dean’s response

was required to “admit the asserted fact, dispute the asserted fact, or admit in part

and dispute in part the asserted fact.” N.D. Ill. L.R. 56.1(e)(2). For any disputed facts,

Dean was required to “cite specific evidentiary material that controverts the fact” and

“concisely explain how the cited material controverts the asserted fact.” N.D. Ill. L.R.

56.1(e)(3). Although Dean filed a 68-page handwritten response to Metro Staff’s

motion for summary judgment (Dkt. 68), he did not, as the Local Rules required, file

a response to Metro Staff’s Local Rule 56.1(a)(2) statement.




                                            2
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 3 of 17 PageID #:475




      The Seventh Circuit “has consistently upheld district judges’ discretion to

require strict compliance with Local Rule 56.1.” Flint v. City of Belvidere, 791 F.3d

764, 767 (7th Cir. 2015). See also Stevo v. Frasor, 662 F.3d 880, 886-87 (7th Cir. 2011)

(“Because of the high volume of summary judgment motions and the benefits of clear

presentation of relevant evidence and law, we have repeatedly held that district

judges are entitled to insist on strict compliance with local rules designed to promote

the clarity of summary judgment filings”); Patterson v. Ind. Newspapers, Inc., 589

F.3d 357, 360 (7th Cir. 2009) (“We have repeatedly held that the district court is

within its discretion to strictly enforce compliance with its local rules regarding

summary-judgment motions”).

      Dean’s pro se status does not excuse him from complying with Local Rule 56.1.

See Coleman v. Goodwill Indus. of Se. Wis., Inc., 423 F. App’x 642, 643 (7th Cir. 2011)

(nonprecedential disposition) (“Though courts are solicitous of pro se litigants, they

may nonetheless require strict compliance with local rules”); Wilson v. Kautex, Inc.,

371 F. App’x 663, 664 (7th Cir. 2010) (nonprecedential disposition) (“[S]trictly

enforcing Local Rule 56.1 was well within the district court’s discretion, even though

[the plaintiff] is a pro se litigant”) (citation omitted); Cady v. Sheahan, 467 F.3d 1057,

1061 (7th Cir. 2006) (“[E]ven pro se litigants must follow rules of civil procedure”);

McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e have never suggested that

procedural rules in ordinary civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel”).

      Accordingly, the Court deems the facts set forth in Metro Staff’s Local Rule




                                            3
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 4 of 17 PageID #:476




56.1(a)(2) statement to be admitted. See N.D. Ill. L.R. 56.1(e)(3) (“Asserted facts may

be deemed admitted if not controverted with specific citations to evidentiary

material”); see also Lipinski v. Castaneda, 830 F. App’x 770, 771 (7th Cir. 2020)

(nonprecedential disposition) (“Because district courts may reasonably require that

even pro se litigants strictly comply with local rules, the district court did not abuse

its discretion” in deeming the defendants’ version of the facts admitted where pro se

plaintiff failed to respond to the defendants’ Local Rule 56.1 statement); Self v. Bergh,

835 F. App’x 873, 874 n. 1 (7th Cir. 2020) (nonprecedential disposition) (“we have

frequently explained that district courts may strictly enforce their local rules against

pro se litigants at summary judgment”); Olivet Baptist Church v. Church Mut. Ins.

Co., 672 F. App’x 607, 607 (7th Cir. 2017) (nonprecedential disposition) (“The district

court treated most of the [defendant’s] factual submissions as unopposed, because the

[plaintiff] failed to contest them in the form required by Local Rule 56.1(b). We have

held that the district court is entitled to enforce that rule in precisely the way it

enforced the rule in this litigation”); Curtis v. Costco Wholesale Corp., 807 F.3d 215,

218 (7th Cir. 2015) (“When a responding party’s statement fails to dispute the facts

set forth in the moving party’s statement in the manner dictated by the rule, those

facts are deemed admitted for purposes of the motion”) (internal quotation marks

omitted).

      That said, the Court is mindful that “a nonmovant’s failure to respond to a

summary judgment motion or failure to comply with Local Rule 56.1 . . . does not . . .

automatically result in judgment for the movant. [The movant] must still




                                           4
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 5 of 17 PageID #:477




demonstrate that it is entitled to judgment as a matter of law.” Keeton v. Morningstar,

Inc., 667 F.3d 877, 884 (7th Cir. 2012) (citations and internal quotation marks

omitted). This Court will, therefore, recite the admitted facts in Metro Staff’s Local

Rule 56.1(a)(2) statement, viewing those facts and any inferences drawn therefrom

as favorably to Dean as the record and Local Rule 56.1 allow. See Arroyo v. Volvo Grp.

N. Am., LLC, 805 F.3d 278, 281 (7th Cir. 2015) (on summary judgment, the court

must view the facts “in the light most favorable to the nonmoving party and draw all

reasonable inferences in her favor, without necessarily vouching for their accuracy”).

      B.     Undisputed Facts

      Defendant Metro Staff is a staffing agency that employs temporary staff

assigned to worksites operated by Metro Staff’s clients. Defendant’s Statement of

Undisputed Material Facts (“SOF”), Dkt. 63 ¶ 3. Metro Staff assigned workers to its

client Aryzta AG (“Aryzta”), which operates two bakeries in the greater Chicago area.

Id. ¶ 4. In addition to the Metro Staff employees, both Aryzta’s own employees and

several employees from another staffing agency worked at Aryzta’s bakeries. Id. ¶ 6.

      In April 2016, Metro Staff hired Plaintiff Lynnardio Dean, a Black man who

identifies as gay, and assigned him to work as a “general laborer” at Aryzta’s bakery

in Cicero, Illinois. Id. ¶¶ 7, 18. During Dean’s employment, Metro Staff assigned 262

Black, 163 Hispanic, and 3 white employees to work at Aryzta’s bakeries. Id. ¶ 5. On

November 10, 2016, Dora Gonzalez, another worker at the bakery, reported that

Dean became upset with her and shoved her while they were working together on the

bakery’s product line. Id. ¶ 12. Metro Staff assigned two managers to investigate the




                                          5
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 6 of 17 PageID #:478




incident, including review of a video recording that captured the altercation. Id. ¶ 13.

The managers reported their findings to Virginia Fabela, Metro Staff’s Human

Resources Manager, and recommended to Fabela that Dean be terminated. Id. ¶ 14.

Fabela then viewed the video recording, confirmed that Dean shoved Gonzalez, and

formally terminated Dean’s employment on November 14, 2016 for failure to conform

with Metro Staff’s performance expectations, which prohibit “violent behaviors.” Id.

¶¶ 14-15.

       On November 28, 2016, Dean filed a Charge of Discrimination (“Charge”) with

the Illinois Department of Human Rights (“IDHR”), which was automatically cross-

filed with the U.S. Equal Employment Opportunity Commission (“EEOC”). Id. ¶ 17.

In his Charge, Dean alleged that Metro Staff discriminated against him by

suspending him indefinitely because of his race, sex, and sexual orientation.1 Id. ¶ 18.

On January 31, 2018, the IDHR served Dean with a “Notice of Dismissal for Lack of

Substantial Evidence.” Id. ¶ 19. Although Dean does not remember the exact date

that he received that notice, he testified at his deposition that it was before the end

of March 2018. Id. ¶ 20.

       Dean filed his original complaint against Metro Staff on October 30, 2018 and

amended his complaint on November 11, 2018. Dkt. 1, 12. Dean’s amended complaint,

which he filed pro se using the template of the Northern District of Illinois, does not


   1 Dean’s Charge lists the basis for his discrimination claim as an “indefinite suspension.”
Dkt. 63-2. Fabela states in a sworn declaration, however, that while Dean was suspended
during Metro Staff’s investigation of the altercation with Gonzalez, Fabela ultimately “made
the decision to terminate Dean’s employment[.]” Dkt. 63-6 ¶¶ 18, 22. Regardless of whether
Dean was suspended or terminated, the parties do not dispute that Dean suffered an adverse
employment action that forms the basis for this IHRA and Title VII claims.


                                              6
      Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 7 of 17 PageID #:479




include specific counts. See generally, Dkt. 12. But based on the allegations in the

amended complaint and the parties’ arguments, the Court assumes that Dean brings

claims for unlawful workplace discrimination under both Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e-3(a) (“Title VII”), and the Illinois Human Rights Act,

775 ILCS 5/1-101 (“IHRA”). Metro Staff has moved for summary judgment on both of

Dean’s claims. Dkt. 61. That motion is now fully briefed and ready for the Court’s

review.

II.      LEGAL STANDARD

         Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Rule 56 “mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who

fails to make a showing sufficient to establish the existence of an element essential

to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). At the summary-judgment stage, a

district court must view the facts in the light most favorable to the non-moving party.

Scott v. Harris, 550 U.S. 372, 378 (2007). But as “the ‘put up or shut up’ moment in a

lawsuit, summary judgment requires a non-moving party to respond to the moving

party’s properly-supported motion by identifying specific, admissible evidence

showing that there is a genuine dispute of material fact for trial.” Grant v. Trustees

of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (quotations omitted).




                                           7
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 8 of 17 PageID #:480




III.   DISCUSSION

       A.     Statute of Limitations

       Metro Staff first argues that Dean’s claim for violation of the IHRA should be

dismissed as time-barred. Before a plaintiff may bring a claim for a violation of the

IHRA, he must first file a charge with the IDHR and receive a final decision. 775

ILCS 5/7A-102(G)(2). Once the IDHR issues a final decision, the claimant has 90 days

to sue. 775 ILCS 5/7A-102(D)(3) (“If the Director determines that there is no

substantial evidence, the charge shall be dismissed by order of the Director and the

Director shall give the complainant notice of his or her right to . . . commence a civil

action in the appropriate circuit court . . . If the complainant chooses to commence a

civil action in a circuit court, he or she must do so within 90 days after receipt of the

Director’s notice”).

       Metro Staff argues that Dean’s IHRA claim is time-barred because he failed to

file suit within the 90-day window after receiving his final decision from the IDHR.

Dkt. 62 at 6-7. Dean testified at his deposition that although he does not recall the

exact date that he received the receipt of dismissal from the IDHR, he knows received

it sometime before the end of March 2018. SOF ¶ 20. Viewing the record in the light

most favorable to Dean, the Court assumes that Dean received the receipt of

dismissal on March 31, 2018 at the very latest. He would thus have had until June

29, 2018 (90 days from March 31, 2018) to file his complaint. Dean, however, did not

file this lawsuit until October 30, 2018: 213 days after receipt of dismissal from the

IDHR and 123 days past the deadline to file a civil action. Dkt. 1. Accordingly, the




                                           8
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 9 of 17 PageID #:481




Court dismisses Dean’s claims under the IHRA with prejudice as time-barred.

      B.     Violation of Title VII

      Title VII of the Civil Rights Act of 1964 makes it unlawful for an employer “to

discharge any individual . . . because of such individual’s race [or] . . . sex. . . .” 42

U.S.C. § 2000e–2(a)(1). To survive a motion for summary judgment on a Title VII

discrimination claim, a plaintiff must present “evidence [that] would permit a

reasonable factfinder to conclude that the plaintiff’s race, ethnicity, sex, religion, or

other proscribed factor caused the discharge or other adverse employment action.”

Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016). The “[e]vidence must

be considered as a whole, rather than asking whether any particular piece of evidence

proves the case by itself. . . . Relevant evidence must be considered and irrelevant

evidence disregarded.” Id.

      When considering a summary judgment motion on a Title VII claim, some

district courts have used the burden-shifting test articulated in McDonnell Douglas

Corp. v. Green, 411 U.S. 792 (1973), as “an efficient way to organize, present, and

assess evidence.” Johnson v. Advocate Health & Hosps. Corp., 892 F.3d 887, 894 (7th

Cir. 2018); see also Khungar v. Access Cmty. Health Network, 985 F.3d 565, 573 (7th

Cir. 2021) (noting that Ortiz “did not alter” the McDonnell Douglas burden-shifting

framework). But whichever approach the Court uses to analyze the evidence, the

ultimate question is whether Dean has presented enough evidence of discrimination

to support a jury verdict in his favor. See Marshall v. Ind. Dep’t of Correction, 973

F.3d 789, 791 (7th Cir. 2020) (in deciding a motion for summary judgment, a district




                                            9
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 10 of 17 PageID #:482




court must keep in mind “Ortiz’s admonition to consider all evidence in one pile”);

David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d 216, 224 (7th Cir. 2017) (“In

adjudicating a summary judgment motion, the question remains: has the non-moving

party produced sufficient evidence to support a jury verdict of intentional

discrimination?”); Morgan v. SVT, LLC, 724 F.3d 990, 997 (7th Cir. 2013) (“The

central question at issue is whether the employer acted on account of the plaintiff's

race (or sex, disability, age, etc.)”).

       Metro Staff invokes both the Ortiz “reasonable factfinder” framework and the

McDonnell Douglas burden-shifting framework in making its arguments. The Court

finds, however, that the McDonnnell Douglas framework is not a particularly helpful

way of analyzing the particular facts of this case, considering the disjointed nature of

Dean’s response brief and his failure to submit a statement of undisputed material

facts in accordance with the Local Rules. Accordingly, following the Seventh Circuit’s

admonition in Ortiz, the Court will consider all evidence “in a single pile” and

evaluate it “as a whole” without distinguishing between the “direct” and “indirect”

methods of proof. Ortiz, 834 F.3d at 766. To defeat summary judgment, Dean must

thus present evidence that would permit a reasonable jury to find that Metro Staff

took adverse action against him because of his (1) race, (2) sex, or (3) sexual

orientation. Id. at 765. The Court will examine each of these bases of alleged

discrimination in turn.

              1.      Race-Based Discrimination

       Dean first alleges that Metro Staff discriminated against him because of his




                                           10
  Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 11 of 17 PageID #:483




race in violation of Title VII. To succeed on a claim under Title VII for race-based

discrimination, a plaintiff must show that his employer took an adverse employment

action against him because of his race. Ortiz, 834 F.3d at 765. Metro Staff does not

dispute that it took an adverse employment action against Dean by terminating him,

but argues Dean’s claim fails because he has not offered any evidence that suggests

an improper racial motive for that termination. Dkt. 62 at 9-10.

      As the evidentiary record reflects, Dean has failed to put forth any evidence

showing that Metro Staff terminated him on account of his race. As discussed above,

Dean has failed to submit a statement of undisputed facts in accordance with the

Local Rules, and the Court has deemed Metro Staff’s version of the facts as admitted.

Moreover, at his deposition, Dean was unable to point to any evidence establishing

that Metro Staff discriminated against him because he is Black. SOF ¶ 33; Dkt. 63-

4, Dean Dep. at 32:10-14 (Q: “Are you aware of any facts showing that [Fabela] has

disciplined African-Americans differently than members of other races who are found

to have committed the same policy violations?” A: “No.”).

      When asked to identify any non-Black Metro Staff employees who hit or shoved

another worker but were not suspended or terminated, Dean recalled an incident

between him and another Metro Staff employee, Teodora Mendoza, a Hispanic

female, that had taken place several years previously. Dean reported that, on July

27, 2016, Mendoza was pushing a pallet that injured Dean’s hand as the two passed

by each other. SOF ¶ 29. Metro Staff conducted a worker’s compensation

investigation and concluded that there was no evidence Mendoza intentionally




                                         11
  Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 12 of 17 PageID #:484




touched Dean. Id. ¶ 28. At his deposition, Dean could not offer any evidence that the

incident was anything but an accident. Id. ¶ 30. Because the incident with Mendoza

was an accident and Dean’s altercation with Gonzalez was not, Mendoza is not a

comparable employee, and Metro Staff’s decision not to discipline her is not evidence

that Metro Staff treated Black and non-Black employees differently for the same

conduct. See Lucas v. Chicago Transit Auth., 367 F.3d 714, 730 n.16 (7th Cir. 2004)

(on summary judgment, the plaintiff has a burden to “put forth a similarly situated

employee who is directly comparable in all respects and was treated more favorably”).

      Metro Staff has also put forth evidence showing that other employees who were

not Black were also terminated for engaging in physical altercations at work. For

example, Metro Staff points to the case of former employee George Rodriguez, a

Hispanic male, was who terminated following a January 2016 incident in which

Rodriguez “shoved” another bakery employee’s hand. Dkt. 62 at 2. Metro Staff

investigated the incident and Fabela made the decision to discharge Rodriguez, like

Dean, for failure to “meet Metro Staff’s performance expectation that employees not

resort to violence at work.” Id.; SOF ¶¶ 9-10. At his deposition, Dean was shown a

video recording of the incident involving Rodriguez, and Dean acknowledged that

Rodriguez had “touched” the other bakery worker. Id. ¶ 10; Dkt. 63-4, Dean Dep. 46:5-

24. Dean’s inability to show disparate treatment of a similarly situated employee is

fatal to his claim for race-based discrimination.

      In short, because he has put forth no evidence that would enable a reasonable

jury to find that Metro Staff terminated him because of his race, Dean’s race-based




                                          12
  Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 13 of 17 PageID #:485




discrimination claim under Title VII falls short. Metro Staff is thus entitled to

summary judgment on the Title VII claim to the extent it is based on unlawful race-

based discrimination.

             2.     Sex-Based Discrimination

      On summary judgment, Dean bears the burden of showing that “the evidence

would permit a reasonable factfinder to conclude that [his] sex caused” Metro Staff to

terminate him. Owens v. Old Wis. Sausage Co., 870 F.3d 662, 666 (7th Cir. 2017).

Metro Staff argues that it is entitled to summary judgment because Dean has put

forth no evidence demonstrating that Metro Staff fired men who struck fellow

employees but allowed women who did the same thing to keep their jobs. Dkt. 62 at

10; SOF ¶ 33.

      When asked at his deposition to identify the facts that established Metro Staff

discriminated against him because he is a man, Dean could offer nothing but

conjecture. SOF ¶ 23; Dean Dep., Dkt. 63-4 at 22:13-23 (“If it had been a lady . . . they

probably would have just talked to her for a minute, put her over in the corner . . .

But since I was male . . . they escorted me out immediately”). But this “guesswork

and speculation [is] not enough to avoid summary judgment.” Good v. Univ. of

Chicago Med. Center, 673 F.3d 670, 675 (7th Cir. 2012), overruled on other grounds

by Ortiz, 834 F.3d 760.

      As discussed above, Dean identified Teodora Mendoza as someone whose sex

was different from his own but who had not been subject to the same disciplinary

action for similar conduct. But again, Metro Staff’s investigation concluded that the




                                           13
   Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 14 of 17 PageID #:486




contact between Mendoza and Dean was an accident. Accepting this fact as admitted,

Dean has not put forth a similarly situated employee of a different sex who was not

terminated for engaging in the same conduct that led to Dean’s dismissal. Because

Dean has not presented the Court with evidence on which a reasonable jury could

rely to find in his favor, Metro Staff is entitled to judgment as a matter of law on

Dean’s claim that Metro Staff discriminated against him on the basis of sex. See

Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010).

              3.     Sexual Orientation-Based Discrimination

       Finally, Dean claims that he was terminated on account of his sexual

orientation. As the Supreme Court recently instructed, Title VII’s prohibition on

employment discrimination based on sex also prohibits discrimination based on

sexual orientation. Bostock v. Clayton Cnty., — U.S. —, 140 S. Ct. 1731, 1754 (2020).

At his deposition, however, Dean admitted that he could not identify any facts

establishing that Metro Staff discriminated against him because he is gay. See SOF

¶ 22, Dkt. 63-4 at 21:23 – 22:4 (Q: “As far as your sexual orientation is concerned, can

you tell me all of the facts that you believe show that your sexual orientation was a

factor in your suspension and termination?” A: “My sexual—I can’t—no, I can’t prove

that. I can’t prove that”).

       In addition, Fabela testified she was not aware of Dean’s sexual orientation at

the time she terminated his employment. Id. ¶ 30. Dean has not provided any

material facts that would refute this statement, and the Court cannot presume that

Metro Staff unlawfully discriminated against Dean based on his sexual orientation




                                          14
  Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 15 of 17 PageID #:487




when Fabela, who made the ultimate decision to terminate Dean, was not even aware

that Dean was gay. See, e.g., Reed v. Great Lakes Cos., 330 F.3d 931, 934 (7th Cir.

2003) (“It is difficult to see how an employer can be charged with discrimination on

the basis of an employee’s religion when he doesn’t know the employee’s religion”);

Williams v. Wis. Dep’t of Workforce Dev., 731 F. App’x 537, 538 (7th Cir. 2018)

(nonprecedential disposition) (affirming grant of summary judgment on employment-

related discrimination claim where the plaintiff “submitted no evidence that those

defendants in charge of hiring were aware . . . of her disability [or] sexual

orientation”); Hunter v. United Parcel Serv., Inc., 697 F.3d 697, 703 (8th Cir. 2012)

(“In cases of discrimination based on a protected status that is not necessarily obvious

. . . the employee must show that the employer was sufficiently aware of the

employee’s status to have been capable of discriminating based on it”); Geraci v.

Moody-Tottrup, Int’l, Inc., 82 F.3d 578, 581 (3d Cir. 1996) (“We cannot presume that

an employer most likely practiced unlawful discrimination when it does not know

that the plaintiff even belongs to the protected class”).

      Dean has not introduced sufficient evidence showing that Metro Staff

terminated him because of his sexual orientation. Accordingly, Metro Staff is entitled

to summary judgment on Dean’s Title VII claim based on sexual orientation

discrimination. Ortiz, 834 F.3d at 765.

                       *                   *                   *

      To summarize, Dean has presented no evidence to show that his race, sex, or

sexual orientation played any role in his termination. Dean has put forward no




                                           15
  Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 16 of 17 PageID #:488




evidence suggesting that Fabela—or any other decisionmaker at Metro Staff—

harbored any prejudice toward Black people, gay men, or men in general. By contrast,

Metro Staff has submitted uncontroverted evidence showing that it had a legitimate,

non-discriminatory reason for terminating Dean: namely, physically attacking

another bakery employee in violation of Metro Staff’s performance expectations. Cf.

Johnson v. West, 218 F.3d 725, 733 (7th Cir. 2000) (“we have no quarrel with the idea

that an employer need not tolerate employees who go around resolving their problems

with physical assaults”). Because Dean falls short of presenting evidence that could

lead a reasonable factfinder to find that Metro Staff made the decision to terminate

him because of discrimination reasons, Metro Staff’s motion for summary judgment

on Dean’s Title VII claims is granted.

IV.   MOTION FOR ATTORNEY REPRESENTATION

      Finally, the Court addresses Dean’s pending renewed motion for attorney

representation. There is no “right to court-appointed counsel in federal civil

litigation,” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014), but the Court has

discretion to request that an attorney represent an indigent litigant on a volunteer

basis under 28 U.S.C. § 1915(e)(1). A district court must ask both whether a plaintiff

who seeks appointed counsel has made a reasonable attempt to obtain counsel and,

given the difficulty of the case, whether the plaintiff appears competent to litigate it

himself. Armstrong v. Krupiczowicz, 874 F.3d 1004, 1008 (7th Cir. 2017) (quoting

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (en banc)).

      It bears noting that this is not Dean’s first request for appointed counsel. Dean




                                          16
  Case: 1:18-cv-07240 Document #: 83 Filed: 03/29/21 Page 17 of 17 PageID #:489




filed his first motion for attorney representation on October 30, 2018 simultaneously

with his first complaint. Dkt. 6. The previously-assigned judge denied that motion

without prejudice because Dean “ha[d] not contacted any attorneys/organizations

seeking representation.” Dkt. 9. Nevertheless, Dean waited nearly two years to file a

renewed motion for attorney representation. Dkt. 81. In the meantime, Dean

represented himself throughout all stages of the litigation, including discovery,

several status hearings, and briefing on Metro Staff’s motion for summary judgment.

It was not until August 7, 2020—more than four months after the motion for

summary judgment was fully briefed—that Dean renewed his motion for attorney

representation. Dkt. 81. At this extremely late stage of the litigation, and in view of

the Court’s decision to grant Metro Staff’s motion for summary judgment, the Court

finds that appointing for counsel for Dean would be futile. Accordingly, Dean’s motion

for attorney representation is denied.

IV.   CONCLUSION

      Metro Staff’s motion for summary judgment (Dkt. 61) is granted. Judgment is

entered in favor of Metro Staff and against Dean. If Dean wishes to appeal, he must

file a notice of appeal with this Court within 30 days of the entry of judgment. See

Fed. R. App. P. 4(a)(1). Dean’s motion for attorney representation (Dkt. 81) is denied.

SO ORDERED.

Date: March 29, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                          17
